Citation Nr: 0632591	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Barrett's 
esophagitis.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for bone disease of the 
jaw.

4.  Entitlement to an initial evaluation in excess of 
10 percent for laceration, right fifth finger, status post 
profundus tendon repair.

5.  Entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for laceration, 
right fifth finger, status post profundus tendon repair; 
hearing loss; and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2004, the Board remanded the claims for service 
connection and an increased evaluation for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issues of entitlement to an effective date earlier than 
January 31, 2002, for the award of service connection for 
laceration, right fifth finger, status post profundus tendon 
repair; hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
current diagnosis of Barrett's esophagitis and service.

2.  There is no competent evidence of current ulcer disease.

3.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma. 

4.  Laceration, right fifth finger, status post profundus 
tendon repair is manifested by numbness and limitation of 
motion.


CONCLUSIONS OF LAW

1.  Barrett's esophagitis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Ulcers were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Bone disability of the jaw was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2006).

4.  The criteria for a separate 10 percent evaluation for 
numbness associated with laceration, right fifth finger, 
status post profundus tendon repair have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006).

5.  The criteria for an initial evaluation in excess of 
10 percent for laceration, right fifth finger, status post 
profundus tendon repair based upon limitation of motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 
(2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in March 2002, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it would obtain any 
evidence held by VA.  The veteran was also informed of the 
types of evidence needed in a claim for service connection 
(at that time, all issues were related to entitlement to 
service connection).  Finally, he was told that if there were 
any additional relevant treatment records that would assist 
in supporting his claim, he should notify VA of the nature of 
the evidence and where it could be obtained.  

The March 2002 letter did not specifically inform the veteran 
that VA was responsible for obtaining any records held by a 
government agency; however, the veteran has not been 
prejudiced by such.  VA sent the veteran another VCAA letter 
in December 2004, wherein it told him such information.  The 
veteran responded stating that VA already had the release 
forms for his medical evidence.  For these reasons, the 
veteran has not been prejudiced by the failure to provide a 
fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  That letter also informed the veteran of 
the evidence necessary to substantiate a claim for an 
increased evaluation.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  As to the claims for service 
connection, the Board has concluded that the preponderance of 
the evidence is against the claims for service connection, 
and thus any questions as to the appropriate effective date 
and evaluation to be assigned have therefore been rendered 
moot.  As to the claim for an increased evaluation, (1) the 
veteran meets "veteran status;" (2) and (3) he is currently 
service connected for the right fifth finger, and he is aware 
that in order to establish service connection, there needs to 
be evidence of a current disability and a relationship 
between the disability and service; (4) he is aware of the 
evidence necessary to establish a degree of disability, as he 
alleges his service-connected disability is worse than the 
current evaluation contemplates and (5) service connection 
has been awarded as of the date of claim.  The veteran has 
asserted that he warrants an effective date going back to 
1975, when he first filed a claim.  This indicates he has 
knowledge that an effective date is assigned based upon the 
date of claim.  Thus, any error in the failure to issue a 
letter addressing these elements in the claim for increase is 
harmless because he either already meets these elements or is 
aware of what it would take to meet these elements.  See 
Bernard, 4 Vet. App. 384.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained multiple private medical 
records and VA medical records identified by the veteran.  
One of the purposes of the October 2004 remand by the Board 
was to obtain additional evidence regarding an automobile 
accident in 1984 that involved abdominal and jaw surgeries.  
Also, the veteran had stated he had oral surgery in 1985 and 
1995, and VA wanted to obtain those records as well.  In a 
December 2004 letter, VA informed the veteran that it needed 
to obtain the records identified by the Board in its remand.  
The veteran responded stating that he had already provided VA 
with release forms for his treating physicians.  Without 
release forms from the veteran, VA cannot obtain private 
medical records.  The Board finds that VA has fulfilled its 
duty to assist in obtaining records related to the claims on 
appeal.  Finally, VA provided the veteran with examinations 
in connection with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for ulcer may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Barrett's esophagitis

The veteran alleges he was treated for ulcers and reflux 
disease in service and developed Barrett's esophagitis as a 
result of the ulcers and reflex disease.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for Barrett's esophagitis.  
Specifically, there is no competent evidence of a nexus 
between the post service diagnosis of Barrett's esophagitis 
and service, to include in-service abdominal pain.  For 
example, the service medical records show the veteran was 
seen for abdominal pain in February 1974.  The veteran 
reported having right upper quadrant pain every few days.  
There was no fever and no reports of diarrhea, constipation, 
or change in urine color.  The examiner entered an assessment 
of "possible" musculoskeletal pain.  Clinical evaluations 
of the mouth and throat and the endocrine system in October 
1974 were normal.  The veteran was first diagnosed with 
Barrett's esophagitis in 1998, at which time, the veteran 
reported having reflux symptoms and occasional heartburn for 
the last three months.  This is more than 20 years following 
the veteran's discharge from service and is evidence against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

Further, VA had the veteran examined for the purpose of 
determining if there was a nexus between the post service 
diagnosis of Barrett's esophagitis and in-service abdominal 
pain complaints.  In a May 2006 examination report, the 
examiner noted he had reviewed the record.  He also noted the 
in-service abdominal pain complaints and the lack of evidence 
of continuity of symptomatology following the veteran's 
discharge from service.  He opined that the current diagnosis 
of Barrett's esophagitis was not related to the in-service 
abdominal pains.  There is no competent evidence to refute 
this opinion.  

The Board in no way disputes the veteran's belief that his 
presently-claimed Barrett's esophagitis is related to 
service.  However, his opinion in this regard, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  The veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for Barrett's esophagitis, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

B.  Ulcer

The veteran asserts that he had ulcers in service and was 
treated for such but that the doctors failed to record this 
treatment in his service medical records.  He described an 
animosity the service physicians had towards enlisted men.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for ulcer disease.  The 
veteran is competent to report he had abdominal or 
gastrointestinal pain in the area of where an ulcer would 
appear; however, he is not competent to provide a diagnosis 
of ulcers in service.  Nevertheless, the veteran has not 
brought forth competent evidence of a current diagnosis of 
ulcer disease.  The private medical records show no diagnosis 
of ulcer disease, and a VA examiner, in the May 2006 
examination report, stated there was no clinical evidence of 
ulcers.  Without evidence of a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has, however, been diagnosed with 
gastroesophageal reflux disease, but no competent 
professional has attributed it to the veteran's service.  
Like the diagnosis of Barrett's esophagitis, the first 
showing of gastroesophageal reflux disease was in 1998-
decades after the veteran's discharge from service.  While 
the veteran has stated he had ulcer disease related to 
service, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain, 11 Vet. App. at 127.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for ulcer disease, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

C.  Bone disease of the jaw

The veteran is seeking service connection for bone disease of 
the jaw.  He states that he saw a dentist within one year 
following his discharge from service, who told him that 
dental treatment should have been started while he was in 
service.  As a result of the failure to treat him, he 
believes he developed a bone disease of the jaw.

The veteran served on active duty from February 1972 to 
February 1975.  His current claim was received by VA in 
January 2002.  The threshold question to be answered in this 
case is whether or not the veteran has presented a legal 
claim for a VA benefit.  If he has not done so, his appeal 
must be denied.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for bone disease of the jaw.  
Service connection of dental conditions will be established 
under the following circumstances:

(a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service-connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided [under 38 C.F.R. 
§] 17.161 of this chapter; 

(b) The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service.  
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other in-service trauma, or 
whether the veteran was interned as a 
prisoner of war; 

(c) In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered.  Treatment 
during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered 
evidence of aggravation of a condition 
that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service; 

(d) The following principles apply to 
dental conditions noted at entry and 
treated during service: (1) Teeth noted 
as normal at entry will be service-
connected if they were filled or 
extracted after 180 days or more of 
active service; (2) Teeth noted as filled 
at entry will be service-connected if 
they were extracted, or if the existing 
filling was replaced, after 180 days or 
more of active service; (3) Teeth noted 
as carious but restorable at entry will 
not be service-connected on the basis 
that they were filled during service.  
However, new caries that developed 180 
days or more after such a tooth was 
filled will be service-connected; (4) 
Teeth noted as carious but restorable at 
entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service; (5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service; 
(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service;  

(e) The following will not be considered 
service-connected for treatment purposes:  
(1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and 
other developmental defects, unless 
disease or pathology of these teeth 
developed after 180 days or more of 
active service; and 

(f) Teeth extracted because of chronic 
periodontal disease will be service-
connected only if they were extracted 
after 180 days or more of active service. 

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
§ 1712(b) and 38 C.F.R § 17.161 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function. There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II.  (1)(i) Those having a 
service-connected noncompensable dental 
condition or disability shown to have 
been in existence at time of discharge or 
release from active service, which took 
place after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, but only if: 
(A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval, or air service of not 
less than 90 days, or they were 
discharged or released under conditions 
other than dishonorable, from any other 
period of active military, naval, or air 
service of not less than 180 days; 
(B) Application for treatment is made 
within 90 days after such discharge or 
release; 
(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental x-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and 
(D) Department of Veterans Affairs dental 
examination is completed within six 
months after discharge or release, unless 
delayed through no fault of the veteran.
(ii) Those veterans discharged from their 
final period of service after August 12, 
1981, who had reentered active military 
service within 90 days after the date of 
a discharge or release from a prior 
period of active military service, may 
apply for treatment of service-connected 
noncompensable dental conditions relating 
to any such periods of service within 
90 days from the date of their final 
discharge or release;
(iii) If a disqualifying discharge or 
release has been corrected by competent 
authority, application may be made within 
90 days after the date of correction.  
(2)(i) Those having a service-connected 
noncompensable dental condition or 
disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if:  
(A) They were discharged or released, 
under conditions other than dishonorable, 
from a period of active military, naval 
or air service of not less than 180 days; 
(B) Application for treatment is made 
within one year after such discharge or 
release; 
(C) Department of Veterans Affairs dental 
examination is completed within 14 months 
after discharge or release, unless 
delayed through no fault of the veteran.  
(ii) Those veterans discharged from their 
final period of service before August 13, 
1981, who had reentered active military 
service within one year from the date of 
a prior discharge or release, may apply 
for treatment of service- connected 
noncompensable dental conditions relating 
to any such prior periods of service 
within one year of their final discharge 
or release; 
(iii) If a disqualifying discharge or 
release has been corrected by competent 
authority, application may be made within 
one year after the date of correction.

(c) Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability.

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service- connected dental condition or 
disability.  

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the 
Department of Veterans Affairs for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits under the following conditions:  
(1) Application for such retroactive 
benefits is made within one year of April 
5, 1983.  (2) Existing Department of 
Veterans Affairs records reflect the 
prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will 
be completed on a fee basis status.  

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service-connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.  

(h) Class IV.  Those whose service-
connected disabilities are rated at 100% 
by schedular evaluation or who are 
entitled to the 100% rate by reason of 
individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in Sec. 
17.47(g).  

(j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary, i.e., is for 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment. 

38 C.F.R. § 17.161.

The regulations cited above provide that service connection 
for replaceable missing teeth and periodontal disease will be 
established for treatment purposes only.  The record shows 
that the veteran received dental treatment from a private 
dentist prior to 1991 and again in 1996 through 2000, where 
he was treated for multiple dental issues.  There is no 
indication that he has teeth that are not replaceable by 
suitable prosthesis.  The veteran was discharged from service 
in 1976, and, as such, can receive treatment only with a 
timely-filed application.  That application needed to be 
submitted by February 1976.  While there is no showing that 
the veteran was notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification is not required for service personnel who 
are discharged prior to 1982.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995).

As the veteran's claimed dental disorder may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, and his application was not received in a manner 
that may be considered timely for such treatment, there is no 
legal avenue upon which service connection may be 
established.  As such, he has not submitted a claim for which 
relief may be granted, and the appeal must be denied.   
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Increased Rating

The veteran contends that the service-connected laceration, 
right fifth finger, status post profundus tendon repair, 
should be rated higher than the currently-assigned 10 percent 
because his disability will only worsen and he has difficulty 
grasping and holding items in his right hand.  The veteran is 
right handed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
laceration, right fifth finger, status post profundus tendon 
repair.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  The 
Court has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Neurological symptoms

Diagnostic Code 8516 provides a rating on the level of 
paralysis of the ulnar nerve.  38 C.F.R. Part 4, Diagnostic 
Code 8516 (2006).  Symptomatology of complete paralysis of 
the ulnar nerve includes the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and in the thenar and 
hypothenar eminencies of the hand; loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; and the flexion of the 
wrist is weakened.  Id.  Incomplete paralysis is evaluated as 
mild, moderate, or severe.  Id.  Mild paralysis warrants a 10 
percent evaluation for the major nerve group; moderate 
paralysis warrants a 30 percent evaluation; and severe 
incomplete paralysis warrants a 50 percent evaluation.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
separate 10 percent evaluation based upon nerve damage.  The 
Board will address separately the part of the disability that 
is rated under the musculoskeletal system below.  

The service medical records show that the veteran sustained a 
laceration to his right finger when he put his hand through a 
window accidentally.  The laceration involved the profundus 
tendon with artery and nerve involvement.  The veteran had to 
undergo an ulnar wrist block and physical therapy.  The 
veteran's service-connected disability is currently rated 
under 5227-5024, which addresses arthritis and ankylosis of 
the finger.  Besides limitation of motion of the finger and 
pain, the veteran has lost sensation as well.  At the May 
2002 VA examination, the examiner stated the veteran had 
diminished feeling in the proximal aspect of the finger and 
complete numbness in the distal phalanx.  He was unable to 
make a tight fist with his right hand because of the fifth 
finger.  The Board finds that the clinical findings establish 
a basis to award a separate 10 percent evaluation based upon 
nerve damage to the ulnar nerve that has affected the fifth 
finger.  The nerve damage has affected the use of his entire 
hand in that he is unable to make a tight fist.  The veteran 
is right-handed, which further supports a finding that he 
should be further compensated for the service-connected 
laceration, right fifth finger, status post profundus tendon 
repair, because the dominant hand has been impacted.  
Accordingly, a 10 percent evaluation under Diagnostic Code 
8515 is granted.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8515

The Board finds, however, that the preponderance of the 
evidence is against a finding that the symptoms associated 
with the neurological system cause moderate incomplete 
paralysis.  The veteran has lost sensation in the right fifth 
finger only.  Such clinical finding cannot establish a basis 
for a finding that there is moderate incomplete paralysis of 
the ulnar nerve.  See id.

B.  Musculoskeletal symptoms

As stated above, the veteran's service-connected disability 
is rated under 5024-5227.  Under Diagnostic Code 5024, 
tenosynovitis is to be rated on limitation of motion of 
affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2006).  Under Diagnostic Code 5003 
(which addresses degenerative arthritis), it provides that 
degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating impairment of a single finger 
changed, effective August 26, 2002.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 2000).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable evaluation was the only schedular 
rating available for the fifth finger.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  In 
order to classify the severity of ankylosis and limitation of 
motion of the fifth finger, it was necessary to evaluate 
whether motion was possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran was able to do so, the 
rating would be for favorable ankylosis, otherwise it would 
be unfavorable ankylosis.  See id.

The amended rating criteria provide a noncompensable 
evaluation for ankylosis of the fifth finger, whether it is 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2006).  Again, a noncompensable rating is the only 
schedular rating available for this disability.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  

For the fifth finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

The amended rating criteria also provide evaluations for 
limitation of motion of fingers; however, at the May 2002 
examination, the examiner specifically stated that the 
veteran's finger was frozen.  Thus, there is no limitation of 
motion of the fifth finger, and the applicable Diagnostic 
Code would not apply.

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
laceration, right fifth finger, status post profundus tendon 
repair based on the symptoms associated with the 
musculoskeletal system.  In this case, regardless of which 
criteria are used to evaluate the veteran's service-connected 
disability, an initial evaluation in excess of 10 percent is 
not warranted.  Both the former and the amended criteria 
provide a noncompensable evaluation for ankylosis of the 
fifth finger.  What has not changed throughout the appeal 
period is that the veteran is entitled to the minimum 
compensable evaluation based upon periarticular pathology 
productive of painful motion.  See 38 C.F.R. § 4.59.  

At the May 2002 VA examination, the examiner noted that the 
veteran's fifth finger showed malalignment.  The distal 
interphalangeal joint was "permanently flexed" at 
30 degrees and was frozen.  When moving the finger, the 
examiner stated that it elicited an audible click and was 
"extremely painful" for the veteran.  Such finding 
established a basis to grant the veteran a 10 percent 
evaluation.  However, the rating criteria do not allow for an 
evaluation in excess of 10 percent for ankylosis of the fifth 
finger.  The Board has also considered whether a higher 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, the analysis in DeLuca does not 
assist the veteran as to his finger since he is receiving an 
evaluation in excess of that for limitation of motion of the 
fifth finger.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (remand improper for the Board to consider functional 
loss due to pain because appellant was in receipt of maximum 
evaluation for limitation of motion of the wrist).

The veteran is competent to report his symptoms, and to the 
extent he asserted he warranted an evaluation in excess of 
10 percent for laceration, right fifth finger, status post 
profundus tendon repair, the Board agrees and has granted him 
a separate evaluation for the neurological involvement.  To 
the extent that he asserts he warrants a combined evaluation 
in excess of 20 percent, the medical findings do not support 
such assertion for the reasons stated above.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 


ORDER

Service connection for Barrett's esophagitis, ulcers, and 
bone disease of the jaw is denied.

An initial, separate 10 percent evaluation for laceration, 
right fifth finger, status post profundus tendon repair based 
upon numbness is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for laceration, 
right fifth finger, status post profundus tendon repair based 
upon limitation of motion is denied.


REMAND

In the June 2002 rating decision on appeal, the RO awarded 
service connection for laceration, right fifth finger, status 
post profundus tendon repair, hearing loss, and tinnitus, 
each effective January 31, 2002.  In the veteran's September 
2002 notice of disagreement, he stated he had filed his 
initial claim "on or about June 1975" and that 
"treatment/compensation should have started then."  In the 
veteran's VA Form 9, received in June 2003, he made 
statements that further supports a finding that he was 
seeking an earlier effective date for the award of service 
connection.  A statement of the case has not been issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2006). 
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case as to the claims of entitlement 
to an effective date earlier than January 
31, 2002, for the award of service 
connection for laceration, right fifth 
finger, status post profundus tendon 
repair; hearing loss, and tinnitus.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim. 

Thereafter, if an appeal has been perfected, it should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


